Citation Nr: 0517307	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from August 1976 to 
August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) that denied service connection 
for arthritis.  RO also denied appellant's request to reopen 
a previously denied claim for service connection for 
schizophrenia, based on a finding that new and material 
evidence had not been received in support of the request.

Appellant failed to appear to testify before the Board at the 
VA Central Office in August 2004.  However, he showed good 
cause for his absence and requested that the hearing be 
rescheduled.  In September 2004, the Board issued a remand 
that instructed the Appeals Management Center to reschedule 
appellant's hearing.  A new hearing was scheduled for April 
2005, but appellant again failed to appear as scheduled.  No 
good cause for the failure to report has been indicated and 
the request for the hearing is considered withdrawn.  The 
instructions of the remand having been satisfied, the file 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant's claim for service connection for paranoid 
schizophrenia was denied in a rating decision in February 
1986, which found that appellant's schizophrenia was not 
incurred in service and did not have its onset to a 
compensable degree within one year of discharge.  It appears 
that there notice provided and he has not contended that he 
was not notified.  The February 1986 rating decision is the 
last final denial of this claim for any reason.

2.  Evidence of record at the time of the last final denial 
of the claim consisted of appellant's service medical records 
and a report from Eastern State Hospital showing inpatient 
psychiatric treatment in October through November 1985.

3.  Evidence added to the record since the last final denial 
of the claim consists of a 1994 report of examination by the 
Virginia Department of Veterans' Affairs, inpatient and 
outpatient treatment records and examinations from Hampton VA 
Medical Center, additional psychiatric inpatient treatment 
records from Eastern State Hospital, Social Security 
Administration disability records showing psychiatric 
treatment and examinations by a number of hospitals and 
clinicians not previously available to VA, and correspondence 
from appellant articulating his theory of causation of his 
acquired psychiatric disorder.

4.  Evidence added to the file since the rating decision of 
February 1986 does not bear directly and substantially on the 
specific matter under consideration, is cumulative and 
redundant of the evidence of record, and is not, by itself or 
in conjunction with other evidence, so significant that it 
must be considered in order to fairly adjudicate the claim. 

5.  There is no competent diagnosis of arthritis on file.  
There is no evidence that arthritis was acquired in service 
or that its onset was within the first year after discharge.  
There is no medical evidence of nexus between appellant's 
claimed arthritis and his military service.


CONCLUSIONS OF LAW

1.  Evidence received since the last final rating decision of 
February 1986 in regard to the claimed acquired psychiatric 
disorder is not new and material; the claim for service 
connection for that disability is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Arthritis was not incurred in or aggravated by military 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The rating decision herein under appeal was issued after 
enactment of the VCAA.  The VCAA accordingly applies to the 
instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for arthritis, and a request to reopen a 
previously denied claim for service connection for paranoid 
schizophrenia, was received in February 2000.  RO sent 
appellant a pre-VCAA duty-to-assist letter in April 2000 and 
a VCAA duty-to-assist letter in March 2001; the claim was 
denied by rating decision in August 2001.  Neither of the two 
duty-to-assist letters expressly satisfied the fourth element 
("give us everything you've got") cited in Pelegrini.  
However, as will be discussed below, the VCAA provisions have 
been considered and complied with.  There is no indication 
that there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letter, the original rating decision, the Statement 
of the Case (SOC) in December 2001, and the Supplemental 
Statements of the Case (SSOC) in December 2002 and August 
2003 all listed the evidence on file that had been considered 
in formulation of the decision.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC), and from the non-
VA medical providers that appellant identified as having 
potentially relevant evidence for development.
VA also obtained appellant's Social Security Agency 
disability file, which contains medical records highly 
relevant to the history of appellant's condition after 
discharge from service.

The VCAA requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
RO did not afford appellant a VA medical examination in 
regard to either claim.  Appellant's service representative 
argues, in the VA Form 646 dated February 2004, that failure 
to afford appellant a thorough and contemporaneous medical 
examination constitutes error under the precedents of Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991), Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992), and Akles v. 
Derwinski, 1 Vet. App. 118 (1991).  The Board disagrees, for 
the reasons enumerated below.  

As noted above, the VCAA states that VA will afford a 
claimant an examination if VA determines it is necessary, 
which clearly makes the decision discretionary to VA.  The 
VCAA states that an examination or opinion is necessary if 
the evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability; (B) establishes that the veteran suffered an 
event, injury, or disease in service, or has a chronic 
condition manifesting during an applicable presumptive 
period, and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service, or may be associated with 
another service-connected disability.  38 C.F.R. § 3.159 
(c)(4) (2004).   As noted in the discussion below, 
appellant's claim for service connection for arthritis does 
not meet any of the three conditions.  In regard to the 
request to reopen the claim for a mental disorder, the VCAA 
does not require a VA medical examination unless the medical 
evidence of record is not adequate or sufficient for the 
appropriate legal action or unless there has been a material 
change in the disability.  Glover v. West, 185 F.3d 1328, 
1332 (Fed. Cir. 1999).  The Board accordingly finds that VA 
does not have an unfulfilled obligation under the VCAA to 
afford appellant a VA medical examination at this point.   

In another matter related to VA's duty to assist, appellant 
was scheduled to testify before the Board at the VA Central 
Office in February 2005, but he failed to report for the 
hearing.  Appellant's service representative asserts, in the 
Appellant's Brief dated April 2005, that appellant was not 
advised that he could testify by videoconference, and that 
the appeal should be remanded once again to offer appellant 
that option.  The Board disagrees.  The file shows that RO 
sent appellant a letter in October 2004 advising him that he 
could testify before the Board by videoconference at the RO, 
by Travel Board at the RO, or at the VA Central Office in 
Washington, and appellant responded in December 2004 that he 
wanted a Travel Board hearing in Hampton, Virginia.  RO 
advised appellant in December 2004 that there is no VA 
Regional Office in Hampton, and again informed appellant that 
his options were (1) videoconference at the Roanoke RO, (2) 
Travel Board hearing at the Roanoke RO, or (3) hearing at the 
VA Central Office in Washington.  Appellant selected a 
Central Office hearing.  The record thus shows that appellant 
was advised that he could testify by videoconference, and he 
chose a different option.  Appellant was advised that failure 
to appear as scheduled would result in the claims being 
adjudicated on the evidence of record, so there is no due 
process issue, and the Board finds that VA does not have an 
unfulfilled duty to offer appellant yet another hearing 

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.   His 
enlistment physical examination does not show evidence of a 
mental or musculoskeletal defect prior to service.  There is 
no record of treatment for a mental disorder or physical 
trauma in service.  Appellant received a General Discharge 
(Under Honorable Conditions) due to inability to adapt 
socially and emotionally to military service; his report of 
physical examination in May 1977 shows no evidence of a 
mental or physical disorder at the time of his separation 
from service.  

Appellant submitted a claim in December 1985 for service 
connection for "nerves" with claimed onset in 1976, and for 
"drug related" with claimed onset in 1976.   Appellant 
cited treatment as Eastern State Hospital in October through 
November 1985.  

RO obtained the inpatient psychiatric treatment records from 
Eastern State Hospital for October and November 1985.  
Records show that this treatment was an involuntary 
readmission.  Treatment records make no reference to 
appellant's military service.  The discharge diagnosis was 
chronic paranoid schizophrenia, with acute exacerbation.

RO issued a rating decision in February 1986 that denied 
service connection for paranoid schizophrenia in acute 
exacerbation.  The rating decision noted that schizophrenia 
was not shown in service medical records and was not shown to 
have been present to a degree of 10 percent or more within 
the first year after separation from service.  It appears 
from the authorization worksheets that notice was provided.  
There is no letter in the claims file, but appellant has not 
contended that he did not receive notice.  Appellant did not 
appeal the decision within one year, and the decision 
accordingly became final.  

The file contains a report of medical examination by the 
Virginia Department of Veterans' Affairs (VDVA) in February 
1994, apparently in support of appellant's request for 
nonservice-connected disability pension.  The report contains 
current diagnosis of peptic ulcer, alcohol dependency, 
history of seizure disorder, schizophrenia, and personality 
disorder.  There is no indication of current arthritis or 
other musculoskeletal disorder, and no indication that any of 
the cited current disorders were consequent to military 
service.

In February 2000, appellant filed a claim for service 
connection for mental stress, arthritis, and schizophrenia.

The file contains a treatment report from Hampton VA Medical 
Center (VAMC) showing inpatient psychiatric treatment in June 
1991.  Appellant had apparently been previously treated at 
Hampton VAMC in July 1987.  Appellant stated that his overall 
illness had its onset at age 21 following his year of 
military service; appellant stated that his did not like the 
military and requested he be released.  Otherwise, there is 
nothing in the record showing any relationship of the 
condition to appellant's military service.  Discharge 
diagnosis was chronic paranoid schizophrenia with acute 
exacerbation, and alcohol dependence in remission.

Appellant also received inpatient psychiatric treatment at 
Hampton VAMC in November 1998.  The notes show that 
appellant's sister and half-brother are also schizophrenic.  
On this occasion, appellant stated that his mental problems 
began in 1979, and there is no reference to appellant's 
military service.  Discharge diagnosis was cocaine abuse, 
alcohol dependence, alcohol withdrawal, and chronic paranoid 
schizophrenia.

Appellant received inpatient psychiatric treatment at Hampton 
VAMC in December 1999.  Appellant reported in the course of 
that treatment that he had injured his right knee playing 
basketball at age 27.  There is nothing in the treatment 
report regarding appellant's military service.  Discharge 
diagnosis was cocaine and alcohol dependence, and chronic 
undifferentiated schizophrenia (Axis I) and degenerative 
joint disease of the right knee, old injury (Axis III).  

Hampton VAMC notes show that appellant received an 
examination in January 2000 in conjunction with his admission 
to domicile; the examination noted an impression of chronic 
right knee pain and of arthritis in the left hip. A 
subsequent note from January 2000 shows diagnosis of 
arthritis of the right knee (Axis III), although there is no 
indication that this diagnosis was based on an X-ray.  
Another note from January 2000 asserts erroneously that 
appellant currently had a 50 percent rating for post-
traumatic stress disorder (PTSD).  On review, treatment notes 
from Hampton VAMC for the period December 1999 to April 2000 
provide documentation of the severity of appellant's mental 
condition but do not refer to his military service as a 
factor in the etiology of appellant's mental disorder or of 
his arthritis.

In June 2000, RO issued a rating decision that denied service 
connection for arthritis and mental stress as not well 
grounded.  The same rating decision denied reopening of the 
claim for schizophrenia, based on a finding that new and 
material evidence had not been received in support of the 
request.  

The file contains three inpatient psychiatric treatment 
reports from Eastern State Hospital, all received in August 
2001.  Appellant was treated in June to July 1980 (discharge 
diagnosis was schizophreniform disorder), August to September 
1981 (discharge diagnosis was subchronic paranoid 
schizophrenia with acute exacerbation), and October to 
November 1983 (discharge diagnosis was intermittent explosive 
disorder in Axis I, and paranoid personality disorder in Axis 
II).  These treatment notes do not cite any relationship 
between appellant's schizophrenia and his military service.   

In August 2001, RO readjudicated both issues after 
development under the guidelines the recently enacted VCAA.  
RO considered the evidence detailed above, and issued a new 
rating that again denied service connection for arthritis, 
mental stress, and paranoid schizophrenia.

Appellant submitted a Notice of Disagreement (NOD) in 
November 2001 that appears to assert that appellant intended 
to pursue a claim for paranoid schizophrenia, not for mental 
stress.  The NOD asserts that appellant did not get treatment 
for schizophrenia within a year of discharge, but that his 
symptoms began well before.

Appellant submitted a Statement in Support of Claim (VA Form 
21-4138) in July 2002 that asserted his flight to Germany on 
a C-130 cargo aircraft had caused chronic mental and physical 
illness.

Appellant submitted a VA Form 9 in August 2002 asserting that 
he was appealing the issues of chronic paranoid schizophrenia 
and chronic arthritis of both hips.  The VA Form 9 asserts 
that the flight to Germany in a poorly ventilated C-130 cargo 
aircraft caused his mental problems, and that cold weather in 
Germany caused his arthritis.     

RO received a copy of appellant's Social Security 
Administration (SSA) file in June 2003.  These include 
records not previously reviewed by VA, including records from 
Western Tidewater Mental Health Clinic, Smithfield Mental 
Health Clinic, Suffolk Neurological Services, Inc., and a 
number of non-VA physicians and clinicians.  These records 
provide information regarding appellant's current symptoms, 
but do not provide any information relevant to the question 
of service connection, including no evidence that 
schizophrenia had its onset within the first year of 
appellant's discharge from military service.  

SSA records contain a number of physical examinations 
conducted consequent to psychiatric treatment, but none of 
those physical examinations record any medical evidence of 
arthritis of the hips.  The SSA records include a 
psychological evaluation by Suffolk Neuropsychological 
Services, Inc., in August 2002, in which the examiner asked 
appellant for any current health concerns, and appellant 
responded by complaining of current arthritis in this hips 
and knees.  The psychologist noted "chronic pain from 
arthritis in hips and knees" in Axis III but did not show 
that this assessment was based on anything other than 
appellant's report.



III.  Analysis

New and Material Evidence (service connection for 
schizophrenia)

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (2002).  The Board is 
under the statutory obligation to conduct a de novo review of 
the new and material evidence issue.  Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the last final adjudication; i.e., the rating decision of 
February 1986.  If new and material evidence is presented or 
secured to a disallowed claim the Board can reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Otherwise, the Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  However, where resolution of the issue 
on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

For claims submitted prior to August 29, 2001, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially on the specific matter under consideration, 
that is neither cumulative nor redundant, and that is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly adjudicate the 
claim.  38 C.F.R. § 3.156(a) (2001).  

Evidence that was considered by VA at the time of the last 
final decision consisted of appellant's service medical 
record and a report of inpatient psychiatric treatment at 
Eastern State Hospital in October through November 1985.

Evidence received after the last final decision consists of 
the following: VDVA report of examination in 1994, three 
reports of psychiatric inpatient treatment at Eastern State 
Hospital (June to July 1980, August to September 1981, and 
October to November 1983), reports and examinations from 
Hampton VAMC for the period December 1999 to April 2000, and 
appellant's Social Security Administration file, which 
contained treatment reports and examinations from Western 
Tidewater Mental Health Clinic, Smithfield Mental Health 
Clinic, Suffolk Neurological Services, Inc., and a number of 
non-VA physicians and clinicians.  

The evidence noted above is "new" in that it was not 
available to the adjudicator at the time of the last final 
denial of the claim.  It is not "material" because it does 
not provide any information relevant to the question of 
service connection.  Specifically, the new records neither 
prove nor disprove that appellant's schizophrenia had its 
onset in service or within the first year after discharge 
from service, or that appellant's military service caused or 
aggravated the current schizophrenia.  The new evidence 
provides extensive information in regard to the progress of 
appellant's condition, its treatment, and its severity at any 
given time, but none of these factors is relevant to 
establishing entitlement to service connection.

New evidence also includes appellant's statements that in his 
opinion his acquired psychiatric disorder is consequent to 
flying to Germany in a poorly ventilated C-130 transport 
aircraft.  This is not material evidence because appellant is 
a layperson and thus not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. 
West, 10 Vet. App. 183, 186 (1997); Grivois v. Brown, 6 Vet. 
App. 135 (1994).  Since the statements are not competent 
evidence, they are not material and do not support reopening 
of the claim.

Having determined that new and material evidence has not been 
received, the Board finds that the claim for service 
connection for paranoid schizophrenia has not been reopened.  
The Board cannot consider the merits of the case.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.
 
Entitlement to Service Connection for Arthritis of Both Hips

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection for a 
particular disability, there must be: medical evidence of a 
current disability; medical evidence, or in some 
circumstances lay evidence, of in-service occurrence or 
aggravation of the disease or injury; and medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The first part of the Hickson analysis is medical evidence of 
a current disability.  In this case, the record does not 
contain a competent diagnosis of arthritis.  There are two 
isolated instances in which a psychiatric examiner noted 
arthritis as a physical condition complained of by appellant, 
but there is no finding of arthritis based on actual medical 
examination (with X-rays, range of motion data, or other 
clinical observations supporting the diagnosis).  It is the 
province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  However, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  The Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).   In 
this case, the Board finds that the record does not show a 
competent diagnosis of the claimed disability, arthritis.

The second part of the Hickson analysis is medical or lay 
evidence of in-service injury or disease.  In this case, 
there is no medical or lay evidence that appellant had a hip 
injury or trauma in service, or that he was treated for 
arthritis in service.  The Board accordingly finds that the 
second part of the Hickson analysis is not satisfied in 
regard to this disability.

The third Hickson requirement is medical evidence of nexus 
between the claimed disability and appellant's military 
service.  Since in this case there neither a competent 
diagnosis nor a documented in-service event, medical evidence 
of nexus is impossible.  Appellant contends that he 
contracted arthritis by serving in cold weather in Germany, 
but there is no medical evidence showing that his claimed  
(but undiagnosed) arthritis is consequent to serving 5 months 
and 25 days in Germany.  As noted above, a layperson is not 
competent to opine regarding causation, and Hickson requires 
medical evidence of nexus.  There being no such medical 
evidence, the Board finds that the third element of the 
Hickson analysis is not satisfied.    

Based on the above analysis, the Board finds that none of the 
three Hickson elements are satisfied, and service connection 
cannot be granted for arthritis.

Service connection for some disorders, including arthritis, 
may be presumed to have been incurred in service where 
demonstrated to a compensable degree within 1 year following 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  In this case, however, there is no competent 
diagnosis for arthritis, and no evidence that the claimed 
arthritis was manifest to a compensable degree within the 
first year after appellant's discharge.  Accordingly, service 
connection cannot be presumed.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the doctrine of 
reasonable doubt does not apply.


ORDER

New and material evidence having not been received, the 
application to reopen a claim for service connection for 
paranoid schizophrenia is denied.

Service connection for arthritis is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


